J-S81043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    CHRISTOPHER M. BEAVER,

                             Appellant                  No. 544 MDA 2017


           Appeal from the Judgment of Sentence February 28, 2017
             in the Court of Common Pleas of Cumberland County
               Criminal Division at No.: CP-21-CR-0000981-2016


BEFORE: PANELLA, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                           FILED FEBRUARY 16, 2018

        Appellant, Christopher M. Beaver, appeals from the judgment of

sentence imposed following his bench conviction of summary harassment.1

Appellant challenges the sufficiency of the evidence to support his conviction.

We affirm.

        The trial court aptly set forth the factual and procedural history of this

case in its June 2, 2017 opinion2 as follows:

             On February 28, 2016, at approximately 10:45 P.M., the
        East Pennsboro Township Police Department received a call to
        respond to an assault that occurred at the residence of Ashlee
        Cassel (hereinafter, “Victim”). Upon arriving, the responding
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2709(a)(1).

2   See Pa.R.A.P. 1925(a).
J-S81043-17


     officers noticed blood on the door to the townhouse and observed
     that Victim was visibly injured, visibly afraid, and did not initially
     wish to speak with the police. Specifically, Victim had a swollen
     and bloody nose, a cut on her nose, a swollen and cut upper lip,
     and blood on the inside of her mouth. Both Victim and her
     boyfriend had been drinking earlier that evening and smelled of
     alcohol at the time the police officers arrived at the residence.

           After prompting from her boyfriend, Victim stated that she
     entered into an argument with Appellant, her neighbor, over the
     use of a parking space. The argument escalated, and Appellant
     grabbed Victim by the back of the neck and struck her in the face.
     As Victim attempted to retreat into her house, Appellant grabbed
     hold of the front door and pulled it open, causing the door to strike
     Victim in the face.

            Ultimately, Appellant was arrested and charged with one
     count of simple assault and one count of summary harassment.
     The count of simple assault was dismissed by agreement of the
     parties on September 20, 2016, leaving only the summary
     harassment charge for trial. A non-jury trial in this matter was
     held on January 09, 2017, following which Appellant was found
     guilty. Appellant was sentenced on February 28, 2017, to a term
     of incarceration of 10 days to 90 days, with credit for 1 day served.
     Appellant filed a timely notice of appeal on March 28, 2017, and
     requested an extension of time to file the Rule 1925(b) concise
     statement until 7 days after the transcript of the proceedings was
     filed. Appellant’s motion was granted, the transcript of the
     proceedings was filed on May [19], 2017, and Appellant’s concise
     statement was filed on May 26, 2017.

(Trial Court Opinion, 6/02/17, at 2-3) (footnotes omitted).

     Appellant raises one question for our review: “Was the evidence

presented at trial sufficient to convict [him] on the charge of summary

harassment?” (Appellant’s Brief, at 5) (unnecessary capitalization omitted).

     Our standard of review is as follows:

            The standard we apply in reviewing the sufficiency of the
     evidence is whether viewing all the evidence admitted at trial in
     the light most favorable to the verdict winner, there is sufficient
     evidence to enable the fact–finder to find every element of the

                                     -2-
J-S81043-17


      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact–finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact–finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Waugaman, 167 A.3d 153, 155–56 (Pa. Super. 2017)

(citation omitted).

      Section 2709(a)(1) of the Crimes Code provides that a person is guilty

of the crime of harassment if he, “with intent to harass, annoy or alarm

another . . . strikes, shoves, kicks or otherwise subjects the other person to

physical contact, or attempts or threatens to do the same[.]” 18 Pa.C.S.A. §

2709(a)(1).   “An intent to harass may be inferred from the totality of the

circumstances.”   Commonwealth v. Cox, 72 A.3d 719, 721 (Pa. Super.

2013) (citation omitted).

      In the instant case, Appellant challenges the element of intent, and

claims that he had no physical contact with the victim. (See Appellant’s Brief,

at 16, 22). His argument chiefly consists of a challenge to the credibility of

the victim and her boyfriend, based on their consumption of alcohol on the

night of the incident, their one-hour delay in calling the police, and alleged

inconsistencies in their testimony. (See id. at 17-22). Appellant contends


                                     -3-
J-S81043-17



that the evidence is consistent with his version of events, in which the victim,

while drunk and irate, treated his girlfriend in a derogatory manner because

of a dispute over parking, and then injured herself with her door. (See id.

16-19, 21-22). This issue does not merit relief.

      First, to the extent that Appellant’s argument rests on his challenge to

the credibility of the Commonwealth’s witnesses, it is well-settled that

credibility determinations “go to the weight, not the sufficiency of the

evidence.”     Commonwealth v. Bowen, 55 A.3d 1254, 1262 (Pa. Super.

2012), appeal denied, 64 A.3d 630 (Pa. 2013) (citation omitted). Therefore,

Appellant’s argument conflating the weight and the sufficiency of the evidence

fails. See id. (stating claim that fact-finder should have believed appellant’s

version of events rather than Commonwealth’s goes to weight, not sufficiency

of evidence; appellant’s sufficiency claim arguing credibility lacks merit).

      Moreover, when viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, see Waugaman, supra at 155, we agree

with the trial court that the evidence was sufficient to support Appellant’s

conviction. After hearing the evidence and observing all of the witnesses, the

court found:

             . . . Victim credibly testified that Appellant both struck her
      in the face directly and used the front door of Victim’s residence
      to hit her in the face. Victim was visibly injured, and Victim’s
      blood was clearly visible on the front door. Victim’s boyfriend
      credibly testified that, from his seat in the living room, he was
      able to clearly see Appellant use the residence’s front door to
      strike Victim in the face. Sgt. [Adam] Shope credibly testified that
      Victim was alarmed and afraid in the aftermath of the incident


                                      -4-
J-S81043-17


      with Appellant. As such, credible evidence was available to
      support every element of the charge of summary harassment.

            There was no credible testimony or evidence offered to
      impeach Victim’s boyfriend, who clearly saw Appellant strike
      Victim in the face with the front door from a distance of
      approximately ten feet away. It was uncontested that Victim was
      struck in the head at least once with sufficient force to cause
      swelling, substantial bruising, and bleeding in her nose and her
      mouth. It was further uncontested that Victim was afraid and
      alarmed in the aftermath of the incident. . . .

             The testimony and evidence offered at trial established that
      on the night of February 28, 2016, Appellant and Victim entered
      into a heated argument over a parking space. Appellant escalated
      that argument, both striking Victim in the face directly and striking
      her using the front door of her residence. The incident resulted in
      Victim receiving substantial bruises, swelling, and a bloody mouth
      and nose and left Victim alarmed and terrorized in the aftermath.
      Both Victim and her boyfriend testified in detail regarding the
      incident, including confirming Appellant as the perpetrator,
      confirming the severity of the injuries, and confirming that Victim
      was left in a state of fear after the incident. Therefore, sufficient
      evidence existed to find Appellant guilty of the charge of summary
      harassment[.] . . .

(Trial Ct. Op., at 4-6) (footnotes omitted).

      The court, as fact-finder, was “free to believe all, part or none of the

evidence”   presented,    and   it   clearly   found   the   testimony   of   the

Commonwealth’s witnesses credible, and Appellant’s version of events

incredible. Waugaman, supra at 156 (citation omitted). Upon review, we

agree with its determination that Appellant’s sufficiency claim lacks merit. The

evidence undoubtedly supports a conviction under section 2709(a)(1), in that

there was indeed physical contact between Appellant the victim, and, in the

totality of the circumstances, a reasonable inference of his intent to harass



                                      -5-
J-S81043-17



and alarm her.      See 18 Pa.C.S.A. § 2709(a)(1); Cox, supra at 721.

Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/16/2018




                                   -6-